Exhibit 10.3

SECOND AMENDMENT TO

MERGER AND REORGANIZATION AGREEMENT

THIS SECOND AMENDMENT, dated as of June 27, 2019 (this “Amendment”), to the
Merger Agreement (as defined below) is entered into by and among StoneMor
Partners L.P., a Delaware limited partnership (the “Partnership”), StoneMor GP
LLC, a Delaware limited liability company and the general partner of the
Partnership (“GP”), StoneMor GP Holdings LLC, a Delaware limited liability
company and the sole member of GP (“GP Holdings”), and Hans Merger Sub, LLC, a
Delaware limited liability company and wholly owned subsidiary of GP (“Merger
Sub,” and together with the Partnership, GP and GP Holdings, the “Parties”).

RECITALS

WHEREAS, the Parties have previously entered into that certain Merger and
Reorganization Agreement, dated as of September 27, 2018, as amended by that
certain First Amendment to Merger and Reorganization Agreement, dated as of
April 30, 2019 (collectively, the “Merger Agreement”);

WHEREAS, pursuant to Section 8.1 of the Merger Agreement, the Parties now desire
to amend the Merger Agreement in the respects, but only in the respects,
hereinafter set forth; and

WHEREAS, capitalized terms used herein shall have the respective meanings
ascribed thereto in the Merger Agreement, as amended by this Amendment, unless
herein defined or the context shall otherwise require.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and intending to be legally bound, the Parties agree as follows:

ARTICLE I

AMENDMENTS

Section 1.1    Amendment to Recitals. The recitals to the Merger Agreement shall
be amended and restated in their entirety as follows:

WHEREAS, the Conflicts Committee (the “Conflicts Committee”) of the board of
directors of GP (the “GP Board”) by unanimous vote (a) determined that this
Agreement and the transactions contemplated hereby are fair to, and in the best
interests of, the Partnership and the holders of common units representing
limited partner interests (the “Common Units”) and Series A Preferred Units (the
“Preferred Units”) in the Partnership (the “Unitholders”) (other than GP and
Unitholders affiliated with GP), (b) approved this Agreement and the
transactions contemplated hereby, including the Merger (the foregoing
constituting Special Approval), (c) directed that this Agreement be submitted to
a vote of the Unitholders, and (d) resolved its recommendation of adoption of
this Agreement by the Unitholders;



--------------------------------------------------------------------------------

WHEREAS, each of (i) the Board of Directors of GP Holdings, on behalf of GP
Holdings, in its individual capacity and in its capacity as the sole member of
GP, and immediately following the Conversion (as hereinafter defined), as the
sole stockholder of the Company, and (ii) the GP Board on behalf of GP and in
its capacity as the sole member of Merger Sub, has approved this Agreement and
the transactions contemplated hereby;

WHEREAS, the parties intend that, as more particularly described herein, (1) GP
Holdings shall contribute the 2,332,878 Common Units owned by it (the “GP
Holdings’ Common Units”) to GP and immediately following receipt thereof, GP
shall contribute the GP Holdings’ Common Units to StoneMor LP Holdings, LLC, a
Delaware limited liability company and wholly owned subsidiary of GP (“LP Sub”),
(2) GP shall convert into a Delaware corporation (the “Conversion”) to be named
“StoneMor Inc.” (following the Conversion, GP is referred to herein as the
“Company”) and all of the limited liability company interests of GP held by GP
Holdings prior to the Conversion shall be cancelled in accordance with this
Agreement and (iii) Merger Sub shall be merged with and into the Partnership
(the “Merger”) with the Partnership surviving and with the Company as its sole
general partner and LP Sub as its sole holder of Common Units and each
Outstanding (as defined below) Common Unit (other than those held by LP Sub) and
Preferred Unit being converted into the right to receive one share of common
stock, par value $0.01 per share, of the Company (the “Company Shares”); and

WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement to the parties’ willingness to enter into this
Agreement, the Partnership, GP and certain Unitholders (the “Supporting
Unitholders”) are entering into a voting and support agreement, pursuant to
which, among other things, the Supporting Unitholders have agreed, subject to
the terms and conditions set forth therein, to vote (or cause the vote of, as
applicable) all of the Common Units and Preferred Units owned by them in favor
of the approval and adoption of this Agreement and the transactions contemplated
hereby.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound,
the parties hereto agree as follows:

Section 1.2    Amendment to Certain Definitions.

(a)    Section 1.1 of the Merger Agreement shall be amended to include the
following defined terms:

“Blocker Corp” has the meaning set forth in Section 5.13.

“Equity Offering” means the Partnership’s offering of Preferred Units to be
consummated on June 27, 2019.

“Preferred Units” has the meaning set forth in the recitals to this Agreement.

“Purchaser” has the meaning set forth in Section 5.13.

(b)    The defined term “Partnership Agreement” in Section 1.1 of the Merger
Agreement shall be amended and restated in its entirety as follows:

 

2



--------------------------------------------------------------------------------

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of June 27, 2019, as such
agreement may be amended, amended and restated or supplemented from time to
time.

(c)    The defined term “Partnership SEC Documents” in Section 1.1 of the Merger
Agreement shall be amended and restated in its entirety as follows:

“Partnership SEC Documents” means all reports, schedules, forms, certifications,
prospectuses and registration, proxy and other statements required to be filed
or furnished by the Partnership or any Unitholder with the SEC and publicly
available on or prior to the later of (i) the date of this Agreement and
(ii) the latest date of any amendments to this Agreement.

Section 1.3    Amendment to Directors and Officers of the Company.
Section 2.3(a) of the Merger Agreement shall be amended and restated in its
entirety as follows:

(a)    Directors. The directors serving on the GP Board immediately prior to the
Effective Time shall become the directors serving on the board of directors of
the Company from and after the Effective Time until their successors have been
duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the Charter and Bylaws.

Section 1.4    Amendment to Merger Consideration. Section 3.1 of the Merger
Agreement shall be amended and restated in its entirety as follows:

Section 3.1    Merger Consideration. Subject to the provisions of this
Agreement, at the Effective Time, by virtue of the Merger and without any action
on the part of the Company, the Partnership, Merger Sub, LP Sub or any holder of
Common Units or Preferred Units:

(a)    Each Outstanding Common Unit, including Phantom Units that will be
treated as Common Units pursuant to Section 3.7(a) of this Agreement, but
excluding any Common Units held by LP Sub shall be converted into the right to
receive one Company Share, which shall have been duly authorized and shall be
validly issued, fully paid and nonassessable. Each Outstanding Preferred Unit
shall be converted into the right to receive a number of Company Shares equal to
the then prevailing Series A Conversion Rate (as defined in the Partnership
Agreement), which shall have been duly authorized and shall be validly issued,
fully paid and nonassessable. The Company Shares issued hereunder are referred
to herein as the “Merger Consideration.”

(b) All Common Units (excluding any Common Units held by LP Sub) and Preferred
Units, when converted as a result of and pursuant to the Merger, shall cease to
be outstanding and shall automatically be canceled and cease to exist. At the
Effective Time, each holder of a certificate representing Common Units (a
“Certificate”) and each holder of non-certificated Common Units or Preferred
Units represented by book-entry (“Book-Entry Units”), other than LP Sub, shall
cease to be a unitholder of the Partnership and (except as set forth in
Section 3.2)

 

3



--------------------------------------------------------------------------------

cease to have any rights with respect thereto, except the right to receive
(A) such holder’s portion of the Merger Consideration and (B) any distributions
in accordance with Section 3.3(c), and in each case, to be issued or paid in
consideration therefor upon surrender of such Certificate or Book-Entry Unit in
accordance with Section 3.2 without interest.

(c)    All of the limited liability company interests in Merger Sub outstanding
immediately prior to the Effective Time shall be converted into and become
limited partner interests in the Surviving Entity, which limited partner
interests shall be duly authorized and validly issued, fully paid (to the extent
required under the Partnership Agreement) and non-assessable (except to the
extent such non-assessability may be affected by Sections 17-303, 17-607 and
17-804 of the DRULPA), such that following the Effective Time, LP Sub shall be
the sole holder of Common Units of the Surviving Entity.

(d)    The general partner interest in the Partnership issued and outstanding
immediately prior to the Effective Time shall remain outstanding and unchanged
subject to such changes as are set forth in the Partnership Agreement, and the
Company shall continue to be the sole general partner of the Partnership.

(e)    The Incentive Distribution Rights issued and outstanding immediately
prior to Effective Time shall remain outstanding and unchanged subject to such
changes as are set forth in the Partnership Agreement, and the Company shall
continue to own 100% of the Incentive Distribution Rights.

(f)    All of the limited liability company interest of GP shall be cancelled.

Section 1.5    Amendment to Rights As Unitholders; Unit Transfers. Section 3.2
of the Merger Agreement shall be amended and restated in its entirety as
follows:

Section 3.2    Rights As Unitholders; Unit Transfers. At the Effective Time,
holders of Common Units (other than LP Sub) and Preferred Units shall cease to
be, and shall have no rights as, unitholders of the Partnership, other than to
receive (a) any distribution with respect to such Common Units or Preferred
Units with a record date occurring prior to the Effective Time that may have
been declared or made by the Partnership on such Common Units or Preferred Units
in accordance with the terms of this Agreement and which remains unpaid at the
Effective Time and (b) the consideration provided under this Article III. After
the Effective Time, there shall be no transfers on the unit transfer books of
the Partnership with respect to such Common Units or Preferred Units.

Section 1.6    Amendment to Exchange Procedures. Section 3.3 of the Merger
Agreement shall be amended and restated in its entirety as follows:

Section 3.3    Exchange Procedures.

 

4



--------------------------------------------------------------------------------

(a)    Exchange Agent. Promptly after the Effective Time, the Company shall
deposit or shall cause to be deposited with the Exchange Agent for the benefit
of the holders of such Common Units and Preferred Units, for exchange in
accordance with this Article III, through the Exchange Agent, the Company Shares
issuable upon due surrender of the Certificates (or affidavits of loss in lieu
thereof pursuant to Section 3.3(g)) or Book-Entry Units pursuant to this Article
III. The Partnership agrees to deposit with the Exchange Agent, from time to
time as needed, cash sufficient to pay any distributions pursuant to
Section 3.2(a) and Section 3.3(c). Any cash and Company Shares deposited with
the Exchange Agent shall hereinafter be referred to as the “Exchange Fund.” The
Exchange Agent shall, pursuant to irrevocable instructions, deliver the Merger
Consideration contemplated by this Agreement to be issued or paid for Common
Units and Preferred Units pursuant to this Agreement out of the Exchange Fund.
Except as contemplated by Sections 3.3(c), the Exchange Fund shall not be used
for any other purpose.

(b)    Exchange Procedures. Promptly after the Effective Time, the Company shall
instruct the Exchange Agent to mail to each record holder of Common Units and
Preferred Units as of the Effective Time (other than LP Sub) (i) a letter of
transmittal (which shall specify that in respect of certificated units, delivery
shall be effected, and risk of loss and title to the Certificates shall pass,
only upon proper delivery of the Certificates to the Exchange Agent, and shall
be in customary form and agreed to by the Company and the Partnership prior to
the Effective Time) and (ii) instructions for use in effecting the surrender of
the Certificates or Book-Entry Units in exchange for the Merger Consideration
issuable or payable in respect of the Common Units represented by such
Certificates or Common Units or Preferred Units represented as Book-Entry Units.
Promptly after the Effective Time, upon surrender of Certificates, if any, for
cancellation to the Exchange Agent together with such letters of transmittal,
properly completed and duly executed, and such other documents (including in
respect of Book-Entry Units) as may be reasonably required pursuant to such
instructions, the holders of Common Units (other than LP Sub) and Preferred
Units shall be entitled to receive in exchange therefor (A) Company Shares
representing, in the aggregate, the number of Company Shares that such holder
has the right to receive pursuant to this Article III (after taking into account
all Common Units and Preferred Units then held by such holder) and (B) a check
in the amount equal to the aggregate amount of cash, if any, that such holder
has the right to receive pursuant to Section 3.3(c). No interest shall be paid
or accrued on any Merger Consideration or on any unpaid distributions payable to
holders of Certificates or Book-Entry Units. In the event of a transfer of
ownership of Common Units or Preferred Units that is not registered in the
transfer records of the Partnership, the Merger Consideration issuable or
payable in respect of such Common Units or Preferred Units, as applicable, may
be issued or paid to a transferee, if the Certificate representing such Common
Units or evidence of ownership of the Book-Entry Units are presented to the
Exchange Agent, and in the case of both certificated Common Units and book-entry
Common Units or Preferred Units, accompanied by all documents required to
evidence and effect such transfer and the Person requesting such exchange shall
(i) pay to the Exchange Agent in advance, any amounts required to be withheld
and any transfer taxes or other similar taxes required by reason of the delivery
of the Merger Consideration in any name other than that of the record holder of
such Common Units or Preferred Units, as applicable, or (ii) shall establish to
the

 

5



--------------------------------------------------------------------------------

satisfaction of the Exchange Agent that any amounts required to be withheld, any
transfer taxes or other similar taxes have been paid or are not payable. Until
the required documentation has been delivered and Certificates, if any, have
been surrendered, as contemplated by this Section 3.3, each Certificate or
Book-Entry Unit shall be deemed at any time after the Effective Time to
represent only the right to receive, upon such surrender, the Merger
Consideration issuable or payable in respect of the Common Units (excluding
those held by LP Sub) and Preferred Units and any distributions to which such
holder is entitled pursuant to Section 3.2.

(c)    Distributions with Respect to Unexchanged Common Units. No distributions
declared or made with respect to Company Shares with a record date after the
Effective Time shall be paid to the holder of any Common Units with respect to
the Company Shares that such holder would be entitled to receive in accordance
herewith until such holder shall deliver the required documentation and
surrender any Certificate as contemplated by this Section 3.3. Subject to
applicable Law, following compliance with the requirements of Section 3.3(b),
there shall be paid to such holder of the Company Shares issuable in exchange
therefor, without interest, (i) promptly after the time of such compliance, the
amount of distributions with a record date after the Effective Time theretofore
paid with respect to the Company Shares and payable with respect to such Company
Shares and (ii) at the appropriate payment date, the amount of distributions
with a record date after the Effective Time but prior to such surrender and a
payment date subsequent to such compliance payable with respect to such Company
Shares.

(d)    Further Rights in Common Units and Preferred Units. The Merger
Consideration issued or paid upon conversion of a Common Unit or Preferred Unit
in accordance with the terms hereof (including any cash paid pursuant to
Section 3.2 or Section 3.3(c)) shall be deemed to have been issued or paid in
full satisfaction of all rights pertaining to such Common Unit or Preferred
Unit, as applicable.

(e)    Termination of Exchange Fund. Any portion of the Exchange Fund
constituting Company Shares or cash that remains unclaimed by the holders of
such Common Units or Preferred Units after 180 days following the Effective Time
shall be returned to the Company upon demand by the Company and, from and after
such delivery, any former holders of Common Units or Preferred Units who have
not theretofore complied with this Article III shall thereafter look only to the
Company for the Merger Consideration payable in respect of such Common Units and
Preferred Units, any distributions with respect to the Common Units to which
they are entitled pursuant to Section 3.3(c), in each case, without any interest
thereon. Any amounts remaining unclaimed by holders of such Common Units or
Preferred Units immediately prior to such time as such amounts would otherwise
escheat to or become the property of any governmental entity shall, to the
extent permitted by applicable Law, become the property of the Company, free and
clear of any Liens, claims or interest of any Person previously entitled
thereto.

(f)    No Liability. To the fullest extent permitted by Law, none of the
Company, the Merger Sub nor the Partnership shall be liable to any holder of
Common Units or Preferred Units for any Merger Consideration delivered to a
public official pursuant to any abandoned property, escheat or similar Law.

 

6



--------------------------------------------------------------------------------

(g)    Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by the
Company, the posting by such Person of a bond, in such reasonable amount as the
Company may direct, as indemnity against any claim that may be made against it
with respect to such Certificate, the Exchange Agent shall issue or pay in
exchange for such lost, stolen or destroyed Certificate the Merger Consideration
issuable or payable in respect of the Common Units represented by such
Certificate and any distributions to which the holders thereof are entitled
pursuant to Section 3.2.

(h)    Withholding. The Surviving Entity and the Exchange Agent shall be
entitled to deduct and withhold from the consideration otherwise issuable or
payable pursuant to this Agreement to any holder of Common Units or Preferred
Units such amounts as the Surviving Entity or the Exchange Agent is required to
deduct and withhold under the Code or any provision of state, local or foreign
tax Law, with respect to the making of such issuance or payment. To the extent
that amounts are so deducted and withheld by the Surviving Entity or the
Exchange Agent, such amounts shall be treated for all purposes of this Agreement
as having been issued or paid to the holder of Common Units or Preferred Units,
as applicable, in respect of whom such deduction and withholding was made by the
Surviving Entity or the Exchange Agent, as the case may be.

Section 1.7    Amendment to Book Entry Company Shares. Section 3.4 of the Merger
Agreement shall be amended and restated in its entirety as follows:

Section 3.4    Book Entry Company Shares . All Company Shares to be issued in
connection with the Conversion and Merger or exchanged for Common Units and
Preferred Units in connection with the Merger shall be distributed in book-entry
form, without physical certificates.

Section 1.8    Amendment to Anti-Dilution Provisions. Section 3.5 of the Merger
Agreement shall be amended and restated in its entirety as follows:

Section 3.5    Anti-Dilution Provisions. In the event of any subdivisions,
reclassifications, recapitalizations, splits, combinations or distributions in
the form of equity interests with respect to the Common Units, Preferred Units
or the Company Shares prior to the Effective Time, the number of Company Shares
to be distributed in connection with the Pre-Closing Transactions and the Merger
will be correspondingly adjusted to provide the holders of Company Shares the
same economic effect as contemplated by this Agreement prior to such event.

Section 1.9    Amendment to Capitalization Representations.

(a)    Section 4.1(b)(vii) of the Merger Agreement shall be amended and restated
in its entirety as follows:

(vii)    Except for the transactions contemplated by this Agreement, as
disclosed in the Partnership SEC Documents or as set forth above in this
Section 4.1(b), as of the date of this Agreement, there are not, and, as of the
Conversion Effective Time with respect to

 

7



--------------------------------------------------------------------------------

GP and, except as set forth on Schedule 4.1(g), the Effective Time with respect
to the Company, there will not be (A) partnership interests, limited liability
company interests or other equity securities of the Partnership, the Company or
the GP, as applicable, issued or authorized and reserved for issuance,
(B) outstanding options, profits interest units, phantom units, restricted
units, unit appreciation rights, warrants, preemptive rights, subscriptions,
calls or other rights, convertible securities, exchangeable securities,
agreements or commitments of any character obligating the Partnership, the
Company or the GP, as applicable, to issue, transfer or sell any equity interest
of the Partnership, the Company or the GP, as applicable, respectively, or any
securities convertible into or exchangeable for such equity interests, or any
commitment to authorize, issue or sell the same or any such equity securities,
except pursuant to this Agreement, or (C) contractual obligations of the
Partnership, the Company or the GP, as applicable, to repurchase, redeem or
otherwise acquire any other equity interest in the Partnership or the Company or
the GP, as applicable, respectively or any such securities or agreements listed
in clause (B) of this sentence.

Section 1.10    Addition of Blocker Corp Covenant. The following new
Section 5.13 shall be added to the Merger Agreement:

Section 5.13    Blocker Entities. GP and the Partnership acknowledge that one or
more of the purchasers of Preferred Units in the Equity Offering (each, a
“Purchaser”) are making their investment through one or more newly-formed US
“blocker entities” (i) whose only asset will be its direct or indirect ownership
of Preferred Units (each, a “Blocker Corp”) and cash or other consideration
received as a result of ownership of such Preferred Units, and (ii) whose only
liabilities will be liabilities incurred in connection with the ownership of
such equity interests (e.g., taxes payable). In connection with the consummation
of the transactions contemplated by this Agreement (including the Conversion and
the Merger), if any Purchaser shall so request at least five (5) business days
prior to such consummation, any such Blocker Corp (or, as applicable, any such
Purchaser) shall have the right to be merged with, or contributed to (or, as
applicable, to cause such Blocker Corp to be merged with or contributed to), the
Company in a transaction intended to be tax-free under Code section 368 or Code
section 351, in exchange for the Company Shares such Purchaser would have
received as Merger Consideration without any discount. Any such Purchaser shall
be responsible for and shall indemnify the Company for any taxes of the Blocker
Corp for taxable periods or portions thereof ending on or prior to the Closing
to the extent such taxes exceed the amount of cash held by the Blocker Corp at
the time of such merger or contribution.

Section 1.11    Tax Classification. The following new Section 5.14 shall be
added to the Merger Agreement:

Section 5.14    Tax Classification. The parties hereto intend that the Merger
shall be treated for U.S. federal income tax purposes as a contribution by the
holders of Common Units and Preferred Units to the Company of Common Units and
Preferred Units, as the case may be, in a transaction governed by Code section
351, and the parties shall not take any position inconsistent therewith for
income tax purposes except to the extent required as a result of a final
determination within the meaning of Code section 1313.

 

8



--------------------------------------------------------------------------------

Section 1.12    Amendment to Partnership Unitholder Vote. Section 6.1 of the
Merger Agreement shall be amended and restated in its entirety as follows:

Section 6.1    Partnership Unitholder Vote. This Agreement and the transactions
contemplated thereby, including the Merger, the Conversion and Contribution,
shall have been approved and adopted by the affirmative vote or consent of
holders of a majority of Outstanding Common Units and Preferred Units, voting
together as a single class on an as-converted basis (“Partnership Unitholder
Approval”) in accordance with applicable Law and the Partnership Agreement.

Section 1.13    Amendment to Termination. The first clause of Section 7.1(a)(i)
shall be amended and restated in its entirety as follows:

“the Closing has not been consummated on or before March 31, 2020 (the
“Termination Date”);”

Section 1.14    Amendment to Schedule 4.1(g). Schedule 4.1(g) of the Merger
Agreement shall be amended and restated in its entirety as follows:

Voting and Support Agreement dated as of September 27, 2018 by and among Axar
Capital Management, LP, a Delaware limited partnership, Axar GP LLC, a Delaware
limited liability company, Axar Master Fund, Ltd., a Cayman Islands exempted
limited partnership, StoneMor Partners L.P., a Delaware limited partnership,
Robert B. Hellman, Jr., in his capacity as trustee under the Voting and
Investment Trust Agreement for the benefit of American Cemeteries and StoneMor
GP Holdings LLC, as such agreement may be amended, amended and restated or
supplemented from time to time.

Nomination and Director Voting Agreement dated as of September 27, 2018 by and
among StoneMor GP LLC, a Delaware limited liability company, Axar Capital
Management, LP, a Delaware limited partnership, Axar GP LLC, a Delaware limited
liability company, Axar Master Fund, Ltd., a Cayman Islands exempted limited
partnership, and Robert B. Hellman, Jr., in his capacity as trustee under the
Voting and Investment Trust Agreement for the benefit of American Cemeteries, as
such agreement may be amended, amended and restated or supplemented from time to
time.

Memorandum of Understanding dated July 31, 2018 by and among GP Holdings, Axar
Capital Management, LP, a Delaware limited partnership, and Robert B. Hellman,
Jr., in his capacity as trustee under the Voting and Investment Trust Agreement
for the benefit of American Cemeteries, as such agreement may be amended,
amended and restated or supplemented from time to time.

Series A Preferred Unit Purchase Agreement dated as of June 27, 2019 by and
among StoneMor Partners L.P., a Delaware limited partnership, and the purchasers
set forth in Schedule A thereto.

Registration Rights Agreement dated as of June 27, 2019 by and among StoneMor
Partners L.P., a Delaware limited partnership, and the persons set forth on
Schedule A thereto.

 

9



--------------------------------------------------------------------------------

Third Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of June 27, 2019, as such agreement may be amended, amended and
restated or supplemented from time to time.

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1    Ratification. Each of the Parties hereby consents to this
Amendment and acknowledges and agrees that, except as expressly set forth in
this Amendment, the terms, provisions and conditions of the Merger Agreement are
hereby ratified and confirmed and shall remain unchanged and in full force and
effect without interruption or impairment of any kind.

Section 2.2    No Other Amendments; Reservation of Rights; No Waiver. Other than
as otherwise expressly provided herein, this Amendment shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any part to this Amendment under the Merger Agreement,
nor shall the entering into of this Amendment preclude any Party from refusing
to enter into any further amendments with respect to the Merger Agreement. Other
than as to otherwise expressly provided herein, without limiting the generality
of the provisions of Section 8.1 of the Merger Agreement, this Amendment shall
not constitute a waiver of compliance with any covenant or other provision in
the Merger Agreement or of the occurrence or continuance of any present or
future breach thereunder.

Section 2.3    Miscellaneous. Sections 8.1 (Waiver; Amendment), 8.2
(Counterparts), 8.3 (Governing Law), 8.4 (Notices), 8.5 (Entire Understanding;
No Third Party Beneficiaries), 8.6 (Severability), 8.7 (Titles and Headings),
8.8 (Jurisdiction), 8.9 (Waiver of Jury Trial), 8.11 (Interpretation;
Definitions) and 8.12 (Survival) of the Merger Agreement shall apply to this
Amendment, mutatis mutandis.

[Signature Pages Follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed in
counterparts by their duly authorized officers as of the date first above
written.

 

STONEMOR PARTNERS L.P.

By:

 

StoneMor GP LLC, its general partner

 

By:

 

/s/ Joseph M. Redling

 

Name:

 

Joseph M. Redling

 

Title:

 

President and Chief Executive

Officer

STONEMOR GP LLC

By:

 

/s/ Joseph M. Redling

Name:

 

Joseph M. Redling

Title:

 

President and Chief Executive Officer

STONEMOR GP HOLDINGS LLC

By:

 

/s/ Robert B. Hellman Jr.

Name:

 

Robert B. Hellman, Jr.

Title:

 

Authorized Person

HANS MERGER SUB, LLC

By:

 

StoneMor GP LLC, its sole member

By:

 

/s/ Joseph M. Redling

Name:

 

Joseph M. Redling

Title:

 

President and Chief Executive Officer

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO

MERGER AND REORGANIZATION AGREEMENT